Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00098-CR

                                         Jose G. LECHLER,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009CR6103
                              Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 20, 2013

DISMISSED FOR WANT OF JURISDICTION

           Jose G. Lechler was convicted of harassment of a public servant, and on March 31, 2010,

the trial court sentenced Lechler as a repeat offender to five years imprisonment. Lechler filed a

notice of appeal and a motion for extension of time to file the notice of appeal in the trial court

on February 4, 2013.

           A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. Rodarte

v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993). When a defendant appeals a conviction and

sentence, the notice of appeal is timely if filed within thirty days after the day sentence is
                                                                                  04-13-00098-CR


imposed or suspended in open court, or within ninety days after sentencing if the defendant

timely files a motion for new trial. Id. at 109–10; Olivo v. State, 918 S.W.2d 519, 522 (Tex.

Crim. App. 1996); TEX. R. APP. P. 26.2. A motion for extension of time to file the notice of

appeal must be filed in the court of appeals within fifteen days of the deadline for filing the

notice of appeal. See TEX. R. APP. P. 26.3.

       We lack jurisdiction to entertain this appeal because the notice of appeal and motion for

extension of time were not timely filed. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.

1996); see Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (holding that if appeal is

not timely perfected, court of appeals does not obtain jurisdiction to address merits of appeal,

and court may take no action other than to dismiss appeal; court may not suspend rules to alter

time for perfecting appeal); see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex.

Crim. App. 1991) (explaining that writ of habeas corpus pursuant to article 11.07 of the Texas

Code of Criminal Procedure governs out-of-time appeals from felony convictions). Accordingly,

we dismiss this appeal for want of jurisdiction.



                                                         PER CURIAM

DO NOT PUBLISH




                                                   -2-